Citation Nr: 1534955	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  05-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as posttraumatic stress disorder (PTSD) and major depressive disorder, to include as due to a service-connected disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980 and from December 1990 to April 1991.  He also had other periods of service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A notice of disagreement was received in July 2004, a statement of the case was issued in March 2005, and a VA Form 9 was received in April 2005.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2008 by the undersigned Veterans Law Judge.  A transcript is associate with the claims file.

In August 2009 and January 2012, the Board remanded this claim for additional development.  

The Board denied the Veteran's claim in a June 2014 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board's June 2014 decision and remanded the claim to the Board for readjudication consistent with instructions outlined in the April 2015 Joint Motion for Remand (JMR).

The Board notes that the appeal originally also included entitlement to service connection for residuals of a left hand fracture; however, this issue was granted in a January 2014 rating decision, and as such, is no longer on appeal.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In April 2015, the Court found that the Board failed to provide an adequate statement of reasons or bases for denying the Veteran entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See April 2015 JMR.  The Court noted that although the Veteran had a psychiatric consultation with the VA in May 2006 and was afforded a VA examination in January 2012, neither report discussed the Veteran's stressor of witnessing a racially motivated assault.  Id.  On remand, the Veteran should be afforded a new VA examination that includes a discussion of his asserted stressor involving a racially motivated assault.

Additionally, the Court noted that during the January 2012 VA examination, the examiner opined that the Veteran's major depressive disorder was more likely than not secondary to PTSD, medical conditions, and life stressors; however, the examiner did not specify the particular medical conditions.  The Veteran is currently service connected for multiple disabilities.  On remand, a medical opinion must be obtained to clarify whether the Veteran's major depressive disorder is secondary to any service-connected disability.

Finally, the Board notes that this appeal was originally a paper claims file.  On return to the Board, it is now a VBMS/Virtual VA file.  Several documents discussed in the vacated June 2014 Board decision, previously located in the paper claims file, are not located in the VBMS and/or Virtual VA claims file.  On remand, a copy of the following should be obtained and reassociated with the claims file: the RO's request to the Naval Archives and Records Administration requesting verification of the Veteran's stressor, dated July 2010, the RO's request to the Naval Criminal Investigative Service requesting verification of the Veteran's stressor, dated September 2010, and the May 2013 response from the Center for Unit Records Research.  See June 2014 vacated Board decision.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  A copy of the following should be obtained and reassociated with the claims file: the RO's request to the Naval Archives and Records Administration requesting verification of the Veteran's stressor, dated July 2010, the RO's request to the Naval Criminal Investigative Service requesting verification of the Veteran's stressor, dated September 2010, and the May 2013 response from the Center for Unit Records Research.  See vacated June 2014 Board decision.

If these records cannot be located, the RO/AMC should contact JSRRC, NPRC, NCIS, or other appropriate service department sources to request credible supporting evidence of the claimed stressors as provided by the Veteran.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed.

The claimed stressors are: the death of a fellow sailor in October or November 1977 while serving aboard the USS Thomaston; witnessing a racially motivated beating of a sailor on board the USS Thomaston in October or November 1976 or 1978; and having to place dead bodies in food refrigerators while serving as a Cargo Handler at Cubi Point, in the Subic Bay, during Operation Desert Shield.

If additional information is needed to complete this request, the Veteran should be advised of the specific information needed. 

3.  Afford the Veteran a VA examination for acquired psychiatric disorders, to include major depressive disorder and PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should assign a diagnosis for each psychiatric disorder present. 

a)  For each psychiatric disorder diagnosed, offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's psychiatric disorder had its onset during service or is causally related to his active service. 

The examiner must discuss the Veteran's stressors, to include witnessing a racially motivated assault.  The examiner should comment upon any link between the current symptomatology and the Veteran's stressors. 

The examiner should indicate whether the Veteran suffered "fear of hostile military or terrorist activity" ("fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, incoming fire, including suspected sniper fire, and the Veteran's response to the event involved a psychological or psycho-physiological state of fear, helplessness, or horror).

b)  The examiner must also offer comments and an opinion an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's psychiatric disorder is proximately due to or aggravated (beyond a natural progression) by a service-connected disability.  

The examiner must reconcile any opinion with the January 2012 VA examination noting that the Veteran's major depressive disorder was secondary to medical conditions.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

5.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



